Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “communication module”, “foreground extraction module”, “blob generation module”, “image cropping module”, “object detection module” and “neural network modules” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-13, 15 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor of paragraph 0049 as published.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8, 10, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092736 A1 to Mai et al., hereinafter, “Mai” in view of US 2016/0005182 to Ashani.
Claim 1. A method for use in processing of image data stream, the method comprising: providing input data comprising at least one sequence of image data pieces indicative of a region of interest; Mai [0059] teaches the VIDD method is used to select a region of interest in a static high-resolution video stream for further processing.
processing one or more image frames for detection of one or more foreground pixels regions; Mai [0108] teaches the step 420 uses distinctiveness of attribute labels which are determined using the attribute statistics corresponding to the time at which the image of the candidate object was captured. In one VIDD arrangement, the candidate object is detected at the step 420 by performing foreground separation using a statistical background pixel modelling method such as Mixture of Gaussian (MoG), wherein the background model is maintained over multiple frames with a fixed camera setting. In another VIDD arrangement, a foreground separation method is performed on Discrete Cosine Transform blocks. In yet another VIDD arrangement, a foreground separation is performed on an unsupervised segmentation of the frame
and generating output data comprising class probability for one or more objects detected in one or more frame images of said image data stream. Mai [0108] teaches the output of step 420 is the rectangular bounding box 135 (see FIG. 1) indicating a region of interest on the image plane 120 containing the candidate object 130. 
Mai [0104] teaches in one VIDD arrangement, the distinctiveness of a given attribute label (also referred to as a class label) is represented by a tuple comprising the probability of the attribute label for the object of interest, and the probability of the attribute label for some other object. The distinctiveness of an attribute is thus represented by constructing a tuple comprising the probability of the attribute label for the object of interest, and the frequency of the attribute label in the population. In the example 1200 a person 1201 is the object of interest, and one attribute label for the object of interest is "wears glasses" 1202. A probability 1203 of the attribute label 1202 in the example 1200 is 95%, indicating that there is a 95% probability that the object of interest 1201 is wearing glasses. In the example 1200 a set 1204 of people is a population of candidate objects of interest, and a probability 1206 of the corresponding attribute label 1205 in the example 1200 is 60%, indicating that there is a 60% probability that a candidate object of interest in the population 1204 is wearing glasses. In the example 1200 the tuple indicating the distinctiveness of the given attribute label "wears glasses" is (1203, 1206).
Mai fails to explicitly teach selecting one or more blobs and generating image portion indicative of one or more suspected foreground objects. Ashani, in the field of image segmentation, teaches selecting one or more blobs and generating image portion indicative of one or more suspected foreground objects, and processing said one or more image portions for detection of one or more foreground objects and corresponding one or more object classes; Ashani [0033] teaches the system 200 may be configured for the entire image processing and may thus include a foreground object detection module 250 and an object tracking module 260 configured and operable to identify, from the pixels associated with foreground of the image, foreground blobs and specific objects located in the region of interest.
Ashani [0034] teaches the data processing utility 200 includes at least the foreground extraction module 100 which is configured for receiving input image data 50 and background model data 60 and generating output data indicative of foreground associated pixels in the input image data. The foreground extraction module 100 is typically a software module configured for execution by a computer system to analyze input image data 50 utilizing a certain background model 60 to identify pixels in the image data associated with foreground elements/objects in the image data 50. This background model 60 is in turn determined based on the input image data.
collecting adjacent foreground pixels and determining one or more blobs associated with one or more suspected foreground objects in the region of interest; Ashani [0033] teaches the system 200 may be configured for the entire image processing and may thus include a foreground object detection module 250 and an object tracking module 260 configured and operable to identify, from the pixels associated with foreground of the image, foreground blobs and specific objects located in the region of interest.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Mai with the teachings of Ashani to process an image stream with the novel technique for the extraction of foreground objects, or identifying pixels associated with such objects in an image. [0001] and [0008]
Claim 4.  Mai further teaches wherein said processing said one or more image portions for detection of object class comprises utilizing one or more object detection techniques, capable of detection of objects in image portion, for providing object location and classification data for the one or more detected objects. Mai [0127] teaches assign a class label to the selected attribute of the candidate object. In one example, for the case of the attribute "pants length", the step 740 decides whether the candidate object should be classified as having "long pants" or "short pants" based on the features extracted in the region 785. The attribute classifier is trained using a supervised machine learning method, based on a set of example images for each class label. In one VIDD arrangement, the attribute classifier is trained during an offline training phase, prior to executing the method 400. In an alternative VIDD arrangement, the attribute classifier is updated online while executing the method 400, for example based on feedback from a user about whether the object of interest has been correctly identified. One of many classification techniques may be used to detect attributes. In one VIDD arrangement, the attribute classifier uses a support vector machine (SVM) to discriminate between different attribute class labels. In another VIDD arrangement, the attribute classifier uses a decision tree to discriminate between attribute class labels. In yet another VIDD arrangement, the attribute classifier uses an artificial neural network (ANN) to discriminate between attribute class labels. In still yet another VIDD arrangement, the attribute classifier is implemented using k-nearest neighbour (k-NN) matching.
Claim 5. Mai further teaches further comprising utilizing a neural network processing topology for detection of objects in image portion for providing object classification data for the one or more detected objects. Mai [0127] teaches assign a class label to the selected attribute of the candidate object. In one example, for the case of the attribute "pants length", the step 740 decides whether the candidate object should be classified as having "long pants" or "short pants" based on the features extracted in the region 785. The attribute classifier is trained using a supervised machine learning method, based on a set of example images for each class label. In one VIDD arrangement, the attribute classifier is trained during an offline training phase, prior to executing the method 400. In an alternative VIDD arrangement, the attribute classifier is updated online while executing the method 400, for example based on feedback from a user about whether the object of interest has been correctly identified. One of many classification techniques may be used to detect attributes. In one VIDD arrangement, the attribute classifier uses a support vector machine (SVM) to discriminate between different attribute class labels. In another VIDD arrangement, the attribute classifier uses a decision tree to discriminate between attribute class labels. In yet another VIDD arrangement, the attribute classifier uses an artificial neural network (ANN) to discriminate between attribute class labels. In still yet another VIDD arrangement, the attribute classifier is implemented using k-nearest neighbour (k-NN) matching.
Claim 7. Mai further teaches wherein said detection of one or more foreground pixels regions comprises processing at least two consecutive image frames for determining pixels variations between the consecutive image frames. Mai [0057] teaches an image 1101 is made up of visual elements such as 1104. The terms "pixel", "pixel location" and "image location" are used interchangeably throughout this description to refer to one of the visual elements in the captured image.
Mai [0120] teaches the VIDD software 1033, which determines the direction of motion of the candidate object based on the locations determined in the steps 510 and 520. In one VIDD arrangement, the step 530 computes a vector representing the relative change in the location of the candidate object from the previous frame to the current frame.
Claim 8. Ashani further teaches wherein said detection of one or more foreground pixels regions comprises determining a relation between a selected image frame and background models determined in accordance with one or more previous frames. Ashani [0007] teaches the present invention provides an accurate threshold determination for different segments of the image/frame. To this end, the calculated threshold is based on a comparison of image gradients between the image and the corresponding background model. Any segment of the image or the background model that contains significant variation in the gradient(s) is assumed to have a higher probability of containing foreground objects. If a certain segment of the image displays a relatively low difference in gradients from the background model, it is assumed to have a lower probability of containing foreground objects.
Claim 10. It differs from claim 1 in that it is a system to process the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 13. It differs from claim 4 in that it is a system to process the method of claim 4. Therefore claim 13 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 15. It differs from claim 7 in that it is a system to process the method of claim 7. Therefore claim 15 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 16. It differs from claim 8 in that it is a system to process the method of claim 8. Therefore claim 16 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Claims 2-3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092736 A1 to Mai et al., hereinafter, “Mai” in view of US 2016/0005182 to Ashani and in further view of US 2011/0080490 A1 to Clarkson et al., hereinafter, “Clarkson”.
Claim 2. Mai and Ashani are silent on claim 2, however, Clarkson, in the field of object detection, teaches wherein said selecting one or more blobs comprises collecting data about the one or more blobs and clustering adjacent blobs forming corresponding image portions comprising clusters of said blobs. Clarkson [0009] teaches the operations may include clustering blobs in a vertical direction from an outer edge of a top and a bottom of the binary image to a center of the binary image to identify a first blob at a top portion of the image and a second blob at a bottom portion of the image. The operations also may include determining a position of a first object based on the first cluster, determining a position of a second object based on the second cluster, and determining user input based on the position of the first object and the position of the second object. The operations further may include weighting proximity of blobs in the vertical direction higher than proximity of blobs in a horizontal direction in clustering blobs together.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Mai and Ashani with the teachings of Clarkson to control an illumination source is controlled to illuminate while a camera is capturing an image to define an intersection region within the image captured by the camera. [Abstract]
Claim 3. Clarkson further teaches wherein said clustering adjacent blobs is performed to provide that a number of image portions covering together all of the foreground pixel region does not exceed a predetermined image regions threshold. Clarkson [0073] teaches the system 300 clusters blobs within the binary image into a single cluster and determines a position of the single hand based on the single cluster (604). For example, the system 300 may cluster blobs within a binary image which was created based on performing a threshold brightness test as discussed above with respect to reference numeral 502. Blobs may be clustered in the binary image using a k-means process, with a desired cluster count equal to one.
Clarkson [0108] teaches the system 300 compares pixels of the grayscale image to a brightness threshold to produce a corresponding binary image (1704). For example, pixels in the camera image having a brightness value above a threshold may be identified in the binary image with a value of one and pixels having a brightness value below the threshold may be identified in the binary image with a value of zero. 
Clarkson [0111] teaches it may be determined that pixels located between the two blobs (e.g., where the thumb connects to the hand) had brightness values which were close to the brightness threshold, which indicates that the area between the blob for the thumb and the blob for the hand might be part of a single object (e.g., the hand along with the thumb) and that the area between the thumb and the hand was illuminated, but not highly illuminated by the illumination source. If it is determined that two nearby objects should be connected, the two objects may be connected and treated as a single cluster.
Claim 11. It differs from claim 2 in that it is a system to process the method of claim 2. Therefore claim 11 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 12. It differs from claim 3 in that it is a system to process the method of claim 3. Therefore claim 12 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092736 A1 to Mai et al., hereinafter, “Mai” in view of US 2016/0005182 to Ashani and in further view of US 2017/0118540 A1 to Thomas et al., hereinafter, “Thomas”.
Claim 6. Mai and Ashani are silent on claim 6, however, Thomas, in the field of determining a region of interest, teaches wherein said image data stream comprises one or more sequences of consecutive video of a region of interest having predetermined field of view of the region of interest. Thomas [0067] teaches FIG. 1 depicts a region-of-interest (ROI) streaming process according to an embodiment of the invention. In this application a ROI is defined as a sub-region 106,110 of an image region 100, e.g. a wide field-of-view (panoramic) image region of a source video. The source video may be formed on the basis of (e.g. combining) one or more high-resolution video files that may have: a wide field-of-view, different camera positions, different camera angles, 3D, etc. The position and size of the ROI within the image region 100 may be defined on the basis of ROI coordinates 103.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Mai and Ashani with the teachings of Thomas for the benefit of improving methods and systems that enable efficient streaming of a ROI of a wide field-of-view image area to a client and enabling smooth or even seamless switching between streaming a ROI on the basis of a single stream to a client (in a non-tiled mode) and the streaming of a ROI on the basis of one or more separate tile streams to the client (in a tiled mode) [0009]
Claim 14. It differs from claim 6 in that it is a system to process the method of claim 6. Therefore claim 14 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661